Citation Nr: 0413934	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  01-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to October 15, 1990 
for the grant of service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1945 to October 1947 and from March 1951 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in March 
2003 when it was denied.  The veteran appealed the decision 
to United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  By Order dated November 13, 
2003, the Court vacated the March 2003 Board decision and 
remanded the issue on appeal back to the Board for further 
action pursuant to an Appellee's Motion for Remand by VA 
dated in September 2003.  In May 2004, the Board granted the 
appellant's motion to advance the appeal on the Board's 
docket under the provisions of 38 C.F.R. § 20.900(c) (2003).  

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2003).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003). 

By Order dated in November 2003, the Court vacated the 
Board's March 2003 decision based on a September 2003 Motion 
by VA which found that VA did not fulfill its duty to the 
appellant by properly providing VCAA notice.  In the past, 
the Board had been attempting to cure any VCAA notice 
deficiency by mailing a VCAA letter to the appellant under 
the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision was invalidated by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The Board recognizes that the appeal has bee advanced on the 
Board's docket.  However, while the Board regrets further 
delay in this case, it appears that additional action 
mandated by the Court can only be accomplished by the RO in 
light of the holding of the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  After completion of the above, and 
any development the RO may deem 
necessary, the case should be returned to 
the Board after compliance with any 
applicable procedures, including (if 
necessary) issuance of a supplemental 
statement of the case.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




